Citation Nr: 1001399	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  01-09 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for prostatic 
hypertrophy.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic borrelia infection/Lyme's disease.

4.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable rating for mild 
disc space narrowing, L4-5 (hereinafter, "low back 
disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2000 and August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  By the May 2000 
decision, the RO, in pertinent part, denied the Veteran's 
claim of service connection for prostatic hypertrophy.  The 
RO also established service connection for chronic borrelia 
infection/Lyme's disease, evaluated as 10 percent disabling; 
the low back disorder and GERD, both evaluated as 
noncompensable (zero percent) disabling.  All of these 
ratings were effective October 1, 1998.  Thereafter, by the 
August 2002 rating decision, the RO denied service connection 
for a cervical spine disorder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran does not have prostatic hypertrophy on 
competent medical examination at any time during the pendency 
of this case.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
degenerative changes of the cervical spine were incurred in 
or otherwise the result of active service.

4.  The preponderance of the competent medical evidence is 
against a finding that the Veteran has active Lyme's disease 
process, and that his residuals thereof are not manifested by 
chronic fatigue symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year. 

5.  The Veteran's service-connected GERD has not been shown 
to be productive of two or more of the following symptoms at 
any time during the pendency of this case: hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

6.  The Veteran's service-connected low back disorder more 
nearly approximates the criteria of mild intervertebral disc 
syndrome than not.

7.  The Veteran's service-connected low back disorder has not 
been manifested at any time during the pendency of this case 
by moderate limitation of motion; moderate symptoms of 
intervertebral disc syndrome with recurring attacks; muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the a 12 month period.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for prostatic 
hypertrophy.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The Veteran's degenerative changes of the cervical spine 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected chronic borrelia infection/Lyme's 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 
4.88b, Diagnostic Code 6319-6354 (2009).

4.  The criteria for a compensable rating for the Veteran's 
service-connected GERD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.10, 4.31, 4.114, Diagnostic Code 7346 
(2009).

5.  The criteria for a compensable rating of no more than 10 
percent for the Veteran's service-connected low back disorder 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5235-5243 (2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In pertinent part, he was sent 
a VCAA letter in November 2001, prior to the August 2002 
rating decision which denied his cervical spine claim.  
However, because the VCAA was enacted in November 2000, after 
the May 2000 adjudication by the RO (the "AOJ" in this 
case), it was impossible to provide notice of the VCAA before 
the initial adjudication in this case.  VA's General Counsel 
has held that the failure to do so under such circumstances 
does not constitute error. See VAOGCPREC 7-2004.

The Board also notes that the Veteran's borrelia 
infection/Lyme's disease, GERD, and low back claims are 
appeals of the initial rating(s) assigned after the 
establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board further notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
indicated that the aforementioned timing defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In short, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent VCAA-compliant 
notification via letters dated in November 2001, February 
2005, April 2004, March 2006, and July 2008, followed by 
readjudication of the claims via multiple Supplemental 
Statements of the Case with the most recent being in December 
2008.  Taken together, the aforementioned VCAA letters 
informed the Veteran of what was necessary to substantiate 
his current appellate claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 and July 2008 letters included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records to include 
records from the Social Security Administration (SSA) and 
medical treatise evidence on Lyme disease.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the October 2009 Board hearing.  
Nothing indicates the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded VA medical examinations 
regarding this case in December 1998, May 2001, December 
2001, May 2003, March 2005, May 2006, June 2006, and February 
2007.  These examinations include findings regarding the 
severity of the service-connected disabilities that are the 
subject of this appeal which are consistent with the other 
medical records on file.  He has not indicated that the 
service-connected disabilities have increased in severity 
since the most recent VA examination in this case.  Although 
the Veteran has criticized these examinations and accused VA 
of bias, particularly in regard to the current nature of his 
Lyme's disease, his contentions appear to be centered on the 
fact that they do not support the benefits he is seeking on 
appeal.  Given the fact that the findings of the VA 
examinations are consistent with, and otherwise supported by 
the other evidence of record, the Board concludes that the 
findings therein are accurate.  Accordingly, the Board finds 
that these examinations are adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

A.  Prostatic Hypertrophy

Initially, the Board acknowledges that the Veteran was 
treated for prostatic hypertrophy while on active duty, as 
documented by his service treatment records.  However, no 
chronic prostate disability has been shown on competent 
medical evaluation subsequent to this period of service.  In 
fact, the December 1998 VA general medical examination 
specifically evaluated the Veteran for his complaints of 
prostate problems, and concluded that the prostate was 
normal.  Nothing in the treatment records or other VA 
examinations on file indicates the presence of a chronic 
prostate disability during the pendency of this case.

In view of the foregoing, the Board must find that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran has had prostatic hypertrophy at any 
time during the pendency of this case.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

B.  Cervical Spine Disorder

The Board notes that the Veteran's service treatment records 
confirm he was evaluated for his cervical spine, in 
conjunction with complaints regarding the low back, in May 
1998 while on active duty.  However, X-rays taken of the 
cervical spine at that time were unremarkable.

The Board further notes that the post-service medical records 
reflect the Veteran sustained a work-related neck injury in 
2001, and he was diagnosed with a chronic cervical spine 
disorder (to include degenerative disc diseases) subsequent 
to this injury.  Granted, the treatment records associated 
with the 2001 injury, including the SSA records, note that he 
reported his neck problems originated with the 1998 injury, 
even though the 2001 injury greatly aggravated that 
condition.  The Board also notes that a December 2001 VA 
examination of the spine concluded that it appeared the 
Veteran did have problems with the mobility of his neck and 
low back while in service, and these of course had been 
significantly aggravated by the 2001 work-related injury.  In 
fact, the examiner stated that it appeared the majority of 
the Veteran's symptoms were due to the second incident (i.e., 
the work-related injury).  Nevertheless, the examiner stated 
that the symptoms were present prior to the second injury.  

Despite the foregoing, the Board notes that a May 2006 VA 
spine examination attributed the Veteran's in-service neck 
problems to occipital neuralgia, for which service connection 
has been established.  This examination also concluded that 
the degenerative changes of the cervical spine were not 
incurred in or otherwise the result of active service.  In 
making this determination, the examiner noted that 
aforementioned May 1998 X-ray report did not list any 
degenerative changes of the cervical spine, such changes were 
not listed during the separation examination, and no such 
changes were demonstrated in the year following separation 
from service.  Based on the foregoing, the examiner concluded 
that it was not possible to relate the cervical spine 
degenerative joint disease to the Veteran's active service.  
The examiner also emphasized that the Veteran never had any 
serious trauma to his cervical spine such as fractures or 
dislocations, and that current X-rays did not suggest any 
traumatic degenerative joint disease, and that the 
degenerative changes noted of the cervical spine from the 
prior examination of March 2005 were of a relatively minor 
degree and were appropriate for age.  Thus, the examiner 
concluded the Veteran's cervical spine degenerative changes 
were not caused by his military service.

As the opinion of the May 2006 VA examiner was based upon 
physical evaluation of the Veteran and an accurate 
understanding of his medical history based upon review of the 
VA claims folder, including the May 1998 X-rays and other 
examinations on file, the Board finds that it is entitled to 
the most weight in this case.  This conclusion is supported 
by the fact the December 2001 VA examination did not note the 
May 1998 X-ray report in its opinion.  Further, degenerative 
changes of the cervical spine are not subject to lay 
observation.  Thus, the Veteran's contentions alone are 
insufficient to result in a grant of service connection, 
especially as X-rays taken shortly before his separation from 
service did not show any degenerative changes of the cervical 
spine.  Although he did have neck problems during service, 
those complaints are reflected by his service-connected 
occipital neuralgia.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's degenerative 
changes of the cervical spine were incurred in or otherwise 
the result of active service

II.  Higher Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  The Court has also held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Chronic borrelia infection/Lyme's disease.

Under Diagnostic Code 6319, active Lyme disease will be 
assigned a 100 percent disability rating.  If inactive, 
residuals will be rated under the appropriate system. 8 
C.F.R. § 4.88b.

The Veteran essentially contends that he has active Lyme 
disease as he continues to experience problems as a result 
thereof.  Moreover, various medical records on file have 
described the Veteran as having active and/or chronic Lyme's 
disease.

Despite the foregoing, the Board notes that the preponderance 
of the competent medical evidence, including the VA medical 
examinations, reflect that he does not have active Lyme's 
disease as contemplated by Diagnostic Code 6319 for the 
purpose of assigning a 100 percent rating.  For example, the 
December 1998 VA general medical examination noted that 
laboratory tests were negative for active Lyme disease.  

A subsequent May 2001 VA examination completed by a 
specialist in Infectious Diseases and chronic Lyme disease 
noted that Lyme disease could be divided into 3 stages that 
are determined by time since the initial tick bite and not by 
symptoms.  Although a patient might have acute symptoms late 
in the disease, this did not mean they had acute Lyme 
disease.  Rather, acute Lyme disease covered stages 1 and 2; 
with stage 1 lasting from 1 to 4 weeks after the initial tick 
bite, or during the time where erythema migrans was present; 
and stage 2 persisted for an additional 6 months after the 
initial bite.  Stage 3 could persist for months to years 
after the initial bite, with different symptoms associated 
with each stage.  As a result, the rating scale for active 
disease did not apply - it only applied to stages 1 and 2 of 
the time course of the disease.  Although chronic Lyme 
disease could be considered an active disease process, it was 
not, in this case, appropriate.  Chronic Lyme disease could 
be considered "active" only if there was evidence of active 
inflammatory arthritis, active skin lesions or an active 
ongoing progressive neurologic disease.  The examiner noted 
that these active disease processes could occur in chronic 
Lyme disease, but were absent in the Veteran.  
  
The March 2005 VA examination stated, in pertinent part, that 
the Veteran's current symptoms did not at least as likely as 
not represent activation of Lyme disease.

The June 2006 VA medical examination noted, in pertinent 
part, that review of the VA claims folder indicated the 
Veteran was not considered to have active Lyme disease in 
terms of recent evaluations.  However, it was recommended 
that an opinion be obtained from Infectious Diseases to 
ascertain whether this was, in fact, the case.

The February 2007 VA examination was complete by the same 
specialist in Infectious Diseases and chronic Lyme disease 
who completed the May 2001 examination.  After providing an 
extensive summary as to the nature of Lyme disease, and the 
Veteran's current medical condition, the examiner opined that 
it was unlikely the Veteran had an active Lyme disease 
process at the present time.

The Board further notes that the description of the May 2001 
and February 2007 VA examinations is consistent with VA's 
intensions as to what constitutes active disease for the 
purposes of Diagnostic Code 6319.  In pertinent part, this 
Code was added when the criteria for infectious diseases, 
immune disorders and nutritional deficiencies (systemic 
conditions) were revised effective August 1996.  Among other 
things, the record reflects various Codes provided for a 100 
percent rating for an active disease process, not just Lyme 
disease, and thereafter to rate the residuals of the disease 
under the appropriate body system.  VA further explained that 
any time a disease was active, it produced total disability.  
Although this explanation was not specifically in reference 
to Diagnostic Code 6319, it is clear that this rationale was 
VA's intention as to what constituted an "active" disease 
process for the purposes of a 100 percent rating under the 
rating criteria.  See 61 Fed. Reg. 39,873-39,877 (July 31, 
1996).

For these reasons, the Board concludes that the Veteran does 
not have active Lyme disease for the purposes of Diagnostic 
Code 6319.  He does have residuals of this disease, and has 
been service-connected for various disabilities on this 
basis.  For the purposes of the service-connected chronic 
borrelia infection/Lyme's disease, it has been evaluated 
pursuant to Diagnostic Code 6354, as analogous to chronic 
fatigue syndrome.  Under this Code, symptoms that wax and 
wane but result in periods incapacitation of at least one but 
less than two weeks total duration per year, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted where there 
are symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent disability rating is 
warranted where there are symptoms manifested by debilitating 
fatigue, cognitive impairments, or other impairments such as 
inability to concentrate, forgetfulness, confusion or a 
combination of other signs and symptoms, which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total per year.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b.

In this case, a thorough review of the competent medical 
evidence does not indicate the Veteran experiences chronic 
fatigue symptoms which are nearly constant and restrict 
routine daily activities by less than 25 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.  Therefore, a rating in excess of 10 
percent is not warranted under Diagnostic Code 6354.

B.  GERD

The Veteran's service-connected GERD is evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7346 as analogous to 
hiatal hernia.  Hiatal hernia with two or more of the 
symptoms for the 30 percent rating of less severity is rated 
10 percent disabling.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

In this case, the Veteran's service-connected GERD has not 
been shown to be productive of two or more of the following 
symptoms at any time during the pendency of this case: hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Among other things, the 
VA medical examinations consistently found the Veteran to be 
well-developed, well-nourished, in no acute distress.  The 
examinations in this case also essentially conclude that the 
service-connected GERD is well-controlled on medication.  For 
example, the Veteran reported at the December 1998 VA 
examination that he was doing fairly well in that area with 
some antacids.  No tenderness or guard in the abdomen was 
demonstrated on the examination itself.  The Veteran 
subsequently denied gastrointestinal symptoms on the May 2001 
VA medical examination.  At the May 2003 VA medical 
examination, he reported that there were currently no 
symptoms when he was taking medications, and that there had 
been no change in his GERD frequency since the initial 
evaluation in the early 1970s.  Frequency off medications was 
approximately 3 times a week relieved by belching typically 
lasting 4 to 5 hours.  Further, when off medications for a 
prolonged period of time the burning sensation lasted for the 
entire day.  Nevertheless, he related no dysphagia for solids 
or liquids; no pain other than the aforementioned burning 
sensation; no hematemesis or melena; no reflux or 
regurgitation of food, and no nausea or vomiting.  The 
subsequent March 2005 VA examination noted that there had 
been no change in the Veteran's GERD since the last 
examination in 2003; that it was well-controlled on 
medications; and the Veteran had had no recent complaints 
related to GERD.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a 
compensable rating under Diagnostic Code 7346.

C.  Low Back

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
Veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild. 
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a 
(2002).

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain. With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. 
§ 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a (2009), General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6.

Although the criteria under Diagnostic Code 5292 was less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

Initially, the Board finds that the Veteran is entitled to a 
rating of 10 percent for his service-connected low back 
disorder under former Diagnostic Code 5293.  He has been 
consistently found to have mild disc space narrowing at L4-5, 
and, in fact, this is the service-connected disability.  
Although the Board is not bound by this description of 
"mild" disc problems, it does indicate the presence of 
intervertebral disc syndrome for the purposes of assigning at 
least the minimal compensable rating of 10 percent under 
Diagnostic Code 5293.  Moreover, the Veteran has had 
complaints of back pain, which further supports assigning at 
least a 10 percent rating.  Further, as noted above, the law 
mandates resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant.  38 C.F.R. § 4.3.  
Consequently, he is entitled to a rating of 10 percent under 
Diagnostic Code 5293.

The Board also finds that the Veteran's service-connected low 
back disorder is not manifested by moderate symptoms of 
intervertebral disc syndrome with recurring attacks.  As 
indicated above, the Veteran's symptoms have been 
consistently described as mild.  Again, the Board is not 
bound by this terminology as used by the VA examiners and 
other competent medical care professionals in this case.  
However, the consistent use of such a term does indicate 
little functional impairment due to intervertebral disc 
syndrome.  Moreover, the December 1998, December 2001, May 
2003, and March 2005 VA examinations all indicate that the 
only impairment demonstrated on X-ray studies is the mild 
disc space narrowing of L4-5.  In addition, it has been 
consistently stated on these examinations that there is no 
neurologic impairment.  Consequently, the Board concludes the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent under former Diagnostic Code 
5293.

The Board further finds that a rating in excess of 10 percent 
is not warranted on the basis of limitation of motion, under 
either former Diagnostic Code 5292 or the current General 
Rating Formula for Diseases and Injuries of the Spine.  As 
detailed below, the competent medical evidence indicates 
little or no limitation of motion even when taking into 
account the Veteran's complaints of pain.  For example, the 
December 1998 VA general medical examination noted the 
Veteran complained of back pain, but he had flexion to 95 
degrees, extension to 34 degrees, lateral movements to 40 
degrees on both sides, and rotation to 34 degrees on both 
sides; full range of motion without pain.  The subsequent 
December 2001 VA spine examination noted that he was able to 
forward flex and touch his toes, and could side bend to the 
right and left to 35 degrees.  It was also noted that, 
despite his complaints, he had an essentially normal physical 
examination.  The May 2003 VA examination stated that the 
Veteran's range of motion of the lumbosacral spine was normal 
for age.  On forward bending, he was able to bring his 
fingers close to the floor; the right and left lateral 
bending was to at least 30 degrees; extension was also 
normal.  Similarly, the March 2005 VA examination stated that 
range of motion of the lumbosacral spine was noted as normal; 
with forward flexion to 90 degrees as well as right and left 
lateral bending to 30 degrees.  Moreover, the examiner did 
not suspect loss of motion of the lumbosacral spine under 
conditions of normal use.

In view of the foregoing, the Board finds that the Veteran's 
service-connected low back disorder has not been manifested 
at any time during the pendency of this case by moderate 
limitation of motion; forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; nor is the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.

With respect to the other possible criteria for a rating in 
excess of 10 percent, the Board finds that the service-
connected low back disorder has not been manifested at any 
time by muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position; nor 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  None of the VA 
examinations indicate muscle spasm(s) of the lumbar spine in 
this case.  Further, the December 2001 VA spine examination 
noted that the Veteran stood straight without scoliosis, 
tilt, or lift observable; and he had a normal lumbar 
lordosis.  The May 2003 VA examination noted that he walked 
with a normal gait; normal standing and sitting posture was 
noted; and normal lumbar lordosis was noted.  Similarly, the 
March 2005 VA examination noted a normal gait and lumbar 
lordosis.  Therefore, a rating in excess of 10 percent is not 
otherwise warranted under the General Rating Formula for 
Diseases and Injuries of the Spine or former Diagnostic Code 
5295.

Finally, in regard to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
finds, based on a thorough review of the evidence of record 
that the Veteran's service-connected disability has not been 
manifested by incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the a 12 
month period; he has not had episodes of this duration which 
require bed rest prescribed by a physician and treatment by a 
physician at any time during the pendency of this case.

For these reasons, the Board finds the Veteran is entitled to 
a compensable rating of no more than 10 percent for his 
service-connected low back disorder.

C.  Extraschedular and Rice

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The record in this case does not reflect the RO has ever 
adjudicated the matter of the Veteran's entitlement to an 
extraschedular rating.  Moreover, the Veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  The Board therefore is without authority to consider 
the matter of extraschedular ratings.  Although the record 
does not show entitlement to extraschedular benefits at this 
point, the Board notes that the Veteran is free to raise this 
as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

















	(CONTINUED ON NEXT PAGE)






In this case, the Board finds that a claim for a TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable due to his service-connected 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

Entitlement to service connection for prostatic hypertrophy 
is denied.

Entitlement to service connection for degenerative changes of 
the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
chronic borrelia infection/Lyme's disease is denied.

Entitlement to an initial compensable rating for GERD is 
denied.

Entitlement to an initial compensable rating of no more than 
10 percent for the Veteran's service-connected low back 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


